On the 2d day of September, 1874, Chaphe, the appellant, filed with the canal appraisers two separate claims against the state for damages. The claims were heard by the canal appraisers, and on the 30th day of November, 1875, they were both disallowed by awards of nothing. No appeals were ever taken from those awards, but, in 1888, Chaphe procured the passage of an act of the legislature (Chap. 519) as follows:
"Within ninety days after the passage of this act an application may be made to the Board of Claims, or any other court or body having jurisdiction thereof, for a rehearing or new trial of two several claims filed by Stephen F. Chaphe against the state of New York for damages, and decided by the *Page 514 
canal appraisers on or about the thirtieth day of November, eighteen hundred and seventy-five, and proceed thereon according to the practice in such cases the same as if made within the time limited by law."
In September, 1888, under that act, Chaphe made a motion before the Board of Claims for a rehearing of the two claims, and the board, after hearing proofs and allegations on his part, and also on the part of the state, made an order denying the motion. From that order Chaphe has appealed to this court.
Under the act (Chap. 836, Laws of 1866) the canal appraisers could, within thirty days after an award had been recorded in their office and notice thereof had been given to the claimant and the canal commissioner, order a new trial. But they were in no case bound to give a new trial, and their decision upon an application for a new trial was final. By section 13 of the act (Chap. 205 of the Laws of 1883) the Board of Claims probably has the same power to grant new trials which was formerly possessed by the canal appraisers.
The act of 1888 did not command or direct the Board of Claims to rehear the claims of Chaphe, but simply conferred upon them power to entertain an application for a rehearing; and whether they should grant a rehearing or not rested in their discretion, in view of all the circumstances of the case. He had no absolute legal right to a rehearing, and they having denied his application in the exercise of their discretion, if their order were otherwise appealable to this court, we certainly have no jurisdiction to review an order thus resting in discretion.
But there is no authority whatever in the statute for an appeal to this court from such an order. Section 10 of chapter 205 of the Laws of 1883 authorizes an appeal to this court only from a final award of the Board of Claims. The language is as follows: "When the amount in controversy exceeds five hundred dollars, either party feeling aggrieved by the final award or final order of the board may appeal to the Court of Appeals upon questions of law only arising upon the hearing of the claim or upon the excess or insufficiency *Page 515 
of such award or order. The Court of Appeals shall hear such appeal and affirm, reverse or modify such award or dismiss such appeal, or award a new hearing before the Board of Claims as justice may require."
In this case there was no hearing of the claims before the board, and no award whatever upon them. They were neither allowed nor disallowed, and hence this appeal does not come within the language or the purview of the statute.
Upon both grounds, therefore, the appeal should be dismissed.
All concur.
Appeal dismissed.